9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
With respect to the applicant’s argument that Su never mentions the technical feature “when the holding component passes over the liquid receiving port, the reagent in the reactor falls into the liquid receiving port” recited in claim 1, the argument is acknowledged but unpersuasive. Su teaches the above limitation in Fig. 6 where a holding device 10 is shown above and passes over a funnel 80 and paragraph 56 “rotating cylinder 52 is turned over and shakes the fixing device 10, and the waste liquid is poured out”. 
With respect to the applicant’s argument that Aihara also does not teach the limitation “the accommodating hole is directed vertically downward and the reactor is detached from the holding component and falls into the solid receiving port” as recited in claim 1, the argument is acknowledged but unpersuasive. Aihara teaches the above limitation in Figs. 7 and 8A where the supporting opening 52, holding the cuvette 16, and discharging opening 53 are holes aligned vertically. This is further supported by Fig. 8A in which a cuvette 16 fall through discharging opening 53 via gravity.
With respect to the applicant’s argument that “in the present invention, no additional complicated unit or component as those in SU or Aihara is required”, the argument is acknowledged but unpersuasive. Claim 1 uses the transitional phrase “comprising” and is inclusive or open ended and does 
Claim Rejections - 35 USC § 112
Rejection of claim 10 is withdrawn because the claim has been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (CN102728428A published 10/17/2012; hereinafter Su) in view of Aihara et al (US Pat No. 4,406,547 A published 09/27/1983; hereinafter Aihara).
Regarding claim 1, Su teaches a device for separating a reagent from a reactor (a cuvette waste liquid automatic collecting device 100 – paragraph 26), comprising: 
a collecting means (waste liquid collecting barrel 70 – Fig. 6), provided with a liquid receiving port (a funnel 80 – Fig. 6); 
a holding component (fixing device 10 – Fig. 6) disposed above the collecting means (fixing device 10 is above the waste liquid collecting barrel 70 – Fig. 6) and used for placement of the reactor (fixing device 10 holds containers 200 – Fig. 3a), wherein the holding component has an accommodating hole (element 8 points to a hole – Fig. 3b) for holding the reactor (containers 200 are placed in sleeve 18 and are both located in a hole in the fixing device 10 – Fig. 3a); and 
a rotating mechanism for driving the holding component to rotate (the rotating cylinder 52 for turning, dithering the fixing device 10, pouring the waste liquid – paragraph 31), 
wherein the liquid receiving port (a funnel 80 – Fig. 6) is in the circumferential direction of rotation (“in the circumferential direction of rotation“ is interpreted as in the path of rotation) of the holding component (a funnel 80 is in the path of rotation of the fixing device 10  – Fig. 6); 
when the holding component passes over the liquid receiving port, the reagent in the reactor falls into the liquid receiving port (the rotation cylinder turns over and shakes the fixation device to pour the waste liquid outwards – claim 1); 
However, Su does not teach a collecting means, provided with a liquid receiving port and a solid receiving port; wherein the liquid receiving port and the solid receiving port are arranged at different 
Aihara teaches an analyzer with a collecting means, provided with a liquid receiving port (mesh 57 of the waste liquid container 6 – Figs. 8A and 8B) and a solid receiving port (opening to cuvette container 5 – Figs. 8A and 8B); 
wherein the liquid receiving port and the solid receiving port are arranged at different positions (mesh 57 and cuvette container 5 are in different positions relative to the circumference of the turntable 11 - Figs. 8A and 8B) in the circumferential direction of rotation of the holding component (supporting opening 52 in a turntable 11 - Figs. 6A, 7, 8A, and 8B);
 when the rotating mechanism (turntable 11 – paragraph 19) continues rotating in an original direction until the holding component (supporting opening 52 – Figs. 7, 8A, and 8B) passes over the solid receiving port (turntable 11 is capable of rotating while supporting opening 52 passes over the cuvette container 5 - Figs. 8A and 8B), the accommodating hole (supporting opening 52 and discharging opening 53 ) is directed vertically downward (supporting opening 52 and discharging opening 53 are aligned vertically and allows the cuvette 16 to fall downwards – Figs. 7 and 8A) and the reactor is detached from the holding component and falls into the solid receiving port (a cuvette 16 is detached from the turntable 11 and falls into the cuvette container 5 – Fig. 8A). It would be advantageous to incorporate a liquid waste container, a solid waste container, and a mesh with a cuvette disposal system to separate solid and liquid wastes and minimize operator contact with the cuvettes and waste liquids. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Su, with a liquid waste container, a solid waste container, and a mesh, taught by Aihara, to gain the above advantage. One of ordinary skill would have expected that this 
Regarding claim 2, Su, modified by Aihara, teaches a circular turntable with a plurality of the holding components uniformly distributed along an outer circumference of the circular turntable (Aihara column 5 lines 20-23 and Fig. 3).
Regarding claim 3, Su, modified by Aihara, teaches a rectangular rotating block and the holding components are spaced apart at a top of the rectangular rotating block (Su Fig. 6). 
Regarding claim 5, Su, modified by Aihara, teaches a holding component is an accommodating hole adapted to a shape of a bottom of the reactor (Su Fig. 3B and 3C).
Regarding claim 6, Su, modified by Aihara, teaches an anti-slip layer is provided at an inner wall of the accommodating hole (Su paragraph 34).
Regarding claim 9, Su, modified by Aihara, teaches an angle between a center line of the solid receiving port and a center line of the liquid receiving port is between 10° and 80° (Aihara Fig. 8A where an angle between a center line of an opening in mesh 57 and a center line of the opening of cuvette container 5 is between 10° and 80°).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Su and Aihara as applied to claim 1 above, and further in view of Ushikubo et al (JPS59151062A published 08/29/1984; hereinafter Ushikubo).
Regarding claim 4, Su, modified by Aihara, does not teach a rotating mechanism that is a chain transmission mechanism comprising a driving sprocket, a driven sprocket, a chain and a reactor holder spaced apart on the chain, and the holding component is provided on the reactor holder.
However, Ushikubo teaches a chain mechanism with a driving sprocket (powered sprocket 7a), driven by a motor (10), a driven sprocket (idler sprocket 7b on roller bearings), a chain (chain 6), and a reactor holder spaced apart on the chain (container holders 5 attached to the chain 6) (Ushikubo Fig. 2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device as taught by Su, as modified by Aihara, with the chain drive mechanism, taught by Ushikubo, to gain the above size advantage of a device with a chain drive mechanisms. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Su, Aihara, and Ushikubo all teach devices for holding sample containers.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Su and Aihara as applied to claim 1 and 5 above, and further in view of Uzan et al (US5849247A published 12/15/1998; hereinafter Uzan).
Regarding claim 7, Su, modified by Aihara, does not teach a magnetic member mounted on a portion of an outer surface of the rotating mechanism corresponding to the accommodating hole.
However, Uzan teaches teach a magnetic member (permanent magnets) mounted on a portion of an outer surface of the rotating mechanism (on either side of the path of reaction cuvettes) corresponding to the accommodating hole (Uzan column 2 lines 65-66). Uzan also teaches that permanent magnets are used to hold the magnetic bead type reagents onto the side walls of the reaction cuvette while adding or removing liquid (Uzan column 3 lines 1-2). It would be advantageous to be able to selectively remove solid components from the liquid component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Su and as modified by Aihara, with the permanent magnets taught by Uzan to gain the above advantage of retaining magnetic bead type reagents in the reaction cuvette while decanting.  One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Su, Aihara, and Uzan all teach devices for holding sample containers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Su and Aihara as applied to claim 1 and 5 above, and further in view of Huynh-Ba et al (US Pat No. 7,402,281 B2 published 07/22/2008; hereinafter Huynh).
Regarding claim 8, Su, modified by Aihara, teaches a circular arc-shaped surface (thermostat 18) corresponds to rotating mechanism (Aihara column 5 lines 19-20), but only teaches a liquid receiving port or a solid receiving port provided on the circular arc-shaped surface (Aihara Fig. 8A hopper 56 can be a liquid receiving port or solid receiving port) where the solid receiving port is located at a bottom of the circular arc-shaped surface (Aihara Fig. 8A hopper 56 is at the bottom of the thermostat 18).  
However, Su, modified by Aihara does not teach a liquid receiving port and a solid receiving port. Huynh teaches multiple liquid and solid receiving ports provided on the circular arc-shaped surface (Huynh column 2 lines 62-65 and Fig. 2 where vessel ports 22 are adapted to receive a plurality of reaction vessels 25 that contain specialized reagents for ultra-high sensitivity luminescent immunoassays). It would be advantageous to use multiple ports to increase throughput and prevent mixing of reactive waste reagents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the analyzer, as taught by Su as modified by Aihara, by adding an additional port, taught by Huynh, to the circular arc-shaped surface (thermostat 18) to gain the above advantage of multiple ports. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Su, Aihara, and Huynh all teach devices that process sample containers with liquid reagents. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/T.C.S./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798